I/)WELL, District Judge.
Marcus brought a bill in equity in tin; state court against Donoglrae. While the bill was pending he was adjudged bankrupt upon his own petition. After the adjudication, but before discharge, a judgment was rendered in the bilí in equity against him for costs. He thereupon obtained from the referee a writ of protection from arrest in all civil actions except ihose excepted by section 9 of the bankrupt act; that is to say, those founded upon debts or claims not provable in bankruptcy. Marcus now seeks protection against arrest upon Donoghue’s execution for costs, and the court has to consider if these costs were a provable debt. To be provable, they must he included within the definition of section 63. That they are not included within the definition of subsection “a” is manifest. The bankrupt’s counsel contends that they are un-liquidated claims, within the definition of subsection “b”; but the phrase “unliquidated claims” seems to me not reasonably applicable • to a claim for costs like that above described, and especially inas much as in subsection “a” are specified at some length those classes of costs which constitute provable debts. Probably the unliquidat-ed claims mentioned in subsection “h” are those claims already mentioned in subsection “a,” which have not been liquidated. In re Hirschman, 104 Fed. 69. Petition for attachment denied, without costs.